Citation Nr: 0632077	
Decision Date: 10/16/06    Archive Date: 10/25/06

DOCKET NO.  05-03 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for a right knee strain with ligamentous instability.

2.  Entitlement to service connection for residuals of an 
acute inferior myocardial infarction (claimed as a heart 
attack).

3.  Entitlement to service connection for diplopia, to 
include accommodative insufficiency and convergence 
insufficiency (formerly claimed as ill-sustained 
accommodation of the eye).

4.  Entitlement to service connection for muscle pain and 
memory loss, to include as due to an undiagnosed illness.

5.  Entitlement to service connection for lumbago (formerly 
claimed as a back disability).

6.  Entitlement to service connection for sinusitis and 
bronchitis (claimed as breathing problems).

7.  Whether new and material evidence to reopen a claim for 
service connection for arthralgia of shoulders, elbows, and 
wrists, to include as due to an undiagnosed illness, has been 
received.

8.  Entitlement to service connection for arthralgia of 
shoulders, elbows, and wrists, to include as due to an 
undiagnosed illness.

9.  Whether new and material evidence to reopen a claim for 
service connection for fatigue, to include as due to an 
undiagnosed illness, has been received.

10.  Whether new and material evidence to reopen a claim for 
service connection for a panic disorder without agoraphobia, 
to include as due to an undiagnosed illness, has been 
received.

11.  Entitlement to service connection for a panic disorder 
without agoraphobia, to include as due to an undiagnosed 
illness.


REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 

INTRODUCTION

The veteran served on active duty from November 1989 to 
September 1991.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 decision of the RO that declined 
to reopen claims for service connection for a back problem; 
arthralgia of the shoulders, elbows, and wrists; ill-
sustained accommodation of the eyes; fatigue; and panic 
disorder without agoraphobia on the basis that new and 
material evidence had not been received; denied service 
connection for muscle pain and memory loss, sinusitis and 
bronchitis, and residuals of an acute inferior myocardial 
infarction; and denied an increased rating for service-
connected right knee strain with ligamentous instability.

In March 2006, the veteran testified during a videoconference 
hearing before the undersigned.

The Board notes that, in a February 1996 decision, the RO 
denied the claims for service connection for back pain and 
eye pain.  In December 1997 and again in July 2000, the RO 
denied the claims for service connection for ill-sustained 
accommodation of the eyes.  Since those decisions there have 
been new diagnoses.  A claim involving a new diagnosis is a 
new claim.  See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 
1996).  Hence, the Board may adjudicate the veteran's current 
claims for service connection for lumbago and diplopia as 
original, rather than as reopened, claims.  See, e.g., 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The claims for service connection for lumbago, sinusitis and 
bronchitis, and to reopen the claim for service connection 
for a panic disorder without agoraphobia are remanded to the 
RO via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify the veteran and his representative if further 
action is required of them.

During the March 2006 hearing, the veteran appeared to raise 
the issue of service connection for hearing loss.  As that 
issue has not been adjudicated by the RO, it is referred to 
the RO for appropriate action.  


FINDINGS OF FACT

1.  The veteran's right knee disability is manifested 
primarily by occasional flare-ups, stiffness and swelling, 
limitation of flexion to 125 degrees, and full extension; 
severe knee impairment or functional impairment equivalent to 
a limitation of flexion to 15 degrees or a limitation of 
extension to 20 degrees are not demonstrated.

2.  The veteran had active service in the Southwest Asia 
Theater of operations during the Persian Gulf War.

3.  The veteran's blurry vision is attributed to a diagnosed 
disease.

4.  Current residuals of an acute inferior myocardial 
infarction were first demonstrated many years after service 
and are not related to a disease or injury in service.

5.  There is no competent evidence that the veteran's muscle 
pain and memory loss is related to service or any incident of 
service, or is related to a medically unexplained, chronic 
multi-symptom illness such as fibromyalgia.  

6.  In December 1997, the RO denied service connection for 
arthralgia of shoulders, elbows, and wrists; the veteran did 
not submit a notice of disagreement within one year of the 
notice of that decision. 

7.  Additional evidence not previously considered by the RO 
at the time of the December 1997 denial, when considered by 
itself or in connection with evidence previously assembled, 
relates to an unestablished fact necessary to substantiate 
the claim for service connection for arthralgia of shoulders, 
elbows, and wrists, and raises a reasonable possibility of 
substantiating the claim.  

8.  The veteran has an undiagnosed illness, characterized by 
joint pain of the shoulders, elbows, and wrists.

9.  In July 2000, the RO denied service connection for 
fatigue; the veteran did not submit a notice of disagreement 
within one year of the notice of that decision. 

10.  Evidence associated with the claims file since the July 
2000 denial, when considered by itself or in connection with 
evidence previously assembled, relates to an unestablished 
fact necessary to substantiate the claim for service 
connection for fatigue, but does not create a reasonable 
probability of substantiating the claim. 

11.  In December 1997, the RO denied service connection for a 
panic disorder without agoraphobia; in July 2000, the RO 
declined to reopen the veteran's claim for service connection 
for an anxiety disorder; the veteran did not submit a notice 
of disagreement within one year of the notice of either 
decision. 

12.  Additional evidence not previously considered by the RO 
at the time of the December 1997 denial or the July 2000 
denial, when considered by itself or in connection with 
evidence previously assembled, relates to an unestablished 
fact necessary to substantiate the claim for service 
connection for a panic disorder without agoraphobia, and 
raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 
percent for right knee strain with ligamentous instability; 
or for any separate rating on the basis of right knee 
limitation of flexion, extension, or arthritis are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5257, 5260, 5261 (2006).

2.  Diplopia, to include accommodative insufficiency and 
convergence insufficiency, was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1117 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.303, 3.317 (2006).

3.  Residuals of an acute inferior myocardial infarction were 
not incurred in or aggravated in service, and may not be 
presumed to have been incurred in such service.  38 U.S.C.A. 
§§ 1110, 1112, 1113 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.307, 3.309 (2006).

4.  An undiagnosed illness, characterized by muscle pain and 
memory loss, was not incurred in active service.  38 U.S.C.A. 
§ 1110, 1117 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 
3.317 (2006).

5.  The RO's December 1997 denial of service connection for 
arthralgia of shoulders, elbows, and wrists is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
20.302, 20.1103 (2006).

6.  Evidence submitted since the RO's 1997 denial is new and 
material, and the claim for service connection for arthralgia 
of shoulders, elbows, and wrists is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2006).

7.  An undiagnosed illness, characterized by joint pain of 
the shoulders, elbows, and wrists, was incurred in active 
service.  38 U.S.C.A. § 1110, 1117 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.303, 3.317 (2006).

8.  The RO's July 2000 denial of service connection for 
fatigue is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 20.302, 20.1103 (2006).

9.  The evidence received since the RO's July 2000 denial is 
not new and material, and the claim for service connection 
for fatigue is not reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2006).

10.  The RO's July 2000 decision, declining to reopen a claim 
for service connection for an anxiety disorder, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
20.302, 20.1103 (2006).

11.  Evidence submitted since the RO's July 2000 denial is 
new and material, and the claim for service connection for a 
panic disorder without agoraphobia is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).
 
Through July 2003, August 2003, September 2003, February 
2004, and May 2004 letters, the RO notified the veteran of 
elements of service connection, the evidence needed to 
establish each element, the requirement for new and material 
evidence for reopening claims, and evidence of increased 
disability.  These documents served to provide notice of the 
information and evidence needed to substantiate the claims.

VA's letters notified the veteran of what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed him that it would make reasonable 
efforts to help him get evidence necessary to support his 
claims, particularly, medical records, if he gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.  The letters 
requested that he provide the names and addresses of medical 
providers, the time frame covered by the records, and the 
condition for which he was treated, and notified him that VA 
would request such records on his behalf if he signed a 
release authorizing it to request them.

Each of the letters asked him if he had any additional 
evidence to submit, and thereby put him on notice to submit 
information or evidence in his possession. 

Notice to a claimant pursuant to the VCAA should be provided 
prior to the initial adverse decision.  Mayfield v. 
Nicholson, 444 F.3d 1328 (2006).

The documents meeting the VCAA's notice requirements were 
provided to the veteran before the rating action on appeal.  
Accordingly, there was no prejudice to the veteran in issuing 
the section 5103(a) notice.  Each of his claims was fully 
developed and re-adjudicated by an agency of original 
jurisdiction after notice was provided.  Mayfield v. 
Nicholson.

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

The veteran was not provided with notice of the type of 
evidence necessary to establish a disability rating or to 
assign an effective date for each disability on appeal.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  The Board 
finds no prejudice to the veteran in proceeding with a denial 
of service connection for an acute inferior myocardial 
infarction; diplopia; and fatigue, as concluded below, 
because any question as to the appropriate disability rating 
and effective date to be assigned is rendered moot.  He had 
previously received all required notice regarding service 
connection and reopening the claims, as well as the 
applicable rating criteria for an increased disability 
rating. The claims that are denied, obviously do not entail 
the setting of a disability rating or an effective date.  For 
the claims that are granted, disability ratings and effective 
dates will be set in future decisions by the RO.  
Accordingly, the veteran is not harmed by any defect with 
regard to these elements of the notice.

VCAA notice in a new and material evidence claim (1) must 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and (2) must notify the 
claimant of the evidence and information that is necessary to 
establish entitlement to the underlying benefit sought by the 
claimant.

The VCAA requires, in the context of a claim to reopen, that 
VA look at the bases for the denial in the prior decision and 
to respond with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  Therefore, the question 
of what constitutes material evidence to reopen a claim for 
service connection depends on the basis on which the prior 
claim was denied.  Failure to provide this notice is 
generally prejudicial.  Kent v. Nicholson, 20 Vet. App. 1 
(2006). 

The September 2003 and December 2004 letters notified the 
veteran that his previous claims had been denied by letter 
dated in August 2000.  The RO advised the veteran that to 
establish service connection he would need to submit evidence 
showing that the disabilities existed from military service 
to the present time, or were otherwise related to service.  
The RO told him that once a claim had been finally 
disallowed, new and material evidence was required for 
reopening, and also told him what constituted new evidence 
and what constituted material evidence.  These letters 
satisfied the notice requirements of Kent.

The Board finds that there is no indication that any 
additional action is needed to comply with the duty to assist 
the veteran.  The RO has obtained copies of the veteran's 
service medical records and outpatient treatment records, and 
has arranged for the veteran to undergo VA examinations in 
connection with some of the claims decided on appeal, reports 
of which are of record.  The veteran has not identified, and 
the record does not otherwise indicate, any existing 
pertinent evidence that has not been obtained.
 
The veteran has not been afforded an examination for each of 
his claimed disabilities.  Under the VCAA, VA is obliged to 
provide an examination when the record contains competent 
evidence that the claimant has a current disability or signs 
and symptoms of a current disability, the record indicates 
that the disability or signs and symptoms of disability may 
be associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of 
a link between current disability and service must be 
competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).  As will be discussed below, there is no competent 
evidence that each of the claimed disabilities may be related 
to service.

The veteran is not entitled to an examination prior to 
submission of new and material evidence.  38 C.F.R. 
§ 3.159(c)(4)(iii) (2006).

Given these facts, it appears that all available records have 
been obtained.

There is no further assistance that would be reasonably 
likely to assist the veteran in substantiating the claims.  
38 U.S.C.A. § 5103A(a)(2).

II.  Increased Rating for Right Knee Strain
With Ligamentous Instability

The veteran's right knee disability is currently rated as 20 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5257.

Slight impairment of the knee, including recurrent 
subluxation or lateral instability, warrants a 10 percent 
evaluation.  A 20 percent rating requires moderate 
impairment.  A 30 percent rating requires severe impairment.  
38 C.F.R. § 4.71a, Diagnostic Code 5257.  

A knee disability can also be rated on the basis of 
limitation of motion.  The standard ranges of motion of the 
knee are zero degrees of extension and 140 degrees of 
flexion.  38 C.F.R. § 4.71, Plate II.  

Limitation of motion of the knee is rated under Diagnostic 
Codes 5260 and 5261:

5260  Leg, limitation of flexion of:                                         
  Flexion limited to 15°
     30 percent  
  Flexion limited to 30
     20   
  Flexion limited to 45
     10   
  Flexion limited to 60
      0   

5261  Leg, limitation of extension of:                                       
  Extension limited to 
45°
     50 percent  
  Extension limited to 
30
     40   
  Extension limited to 
20
     30   
  Extension limited to 
15
     20   
  Extension limited to 
10
     10   
  Extension limited to 5
      0   
38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2005), pertaining to functional impairment.  
The Court has instructed that in applying these regulations 
VA should obtain examinations in which the examiner 
determined whether the disability was manifested by weakened 
movement, excess fatigability, incoordination, or pain.  Such 
inquiry is not to be limited to muscles or nerves.  These 
determinations are, if feasible, to be expressed in terms of 
the degree of additional range-of-motion loss due to any 
weakened movement, excess fatigability, incoordination, or 
pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 
Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. 
§ 4.59 (2005).

VA's general counsel has held that separate ratings for 
arthritis of the knee could also be based on X-ray findings 
and painful motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98 
(1998); 63 Fed. Reg. 56,704 (1998).

Under Diagnostic Code 5003, degenerative arthritis is to be 
rated on the basis of limitation of motion of the affected 
joint under the appropriate diagnostic code for the specific 
joint or joints involved.  38 C.F.R. § 4.71a.

More recently, the general counsel held that separate rating 
could also be provided for limitation of knee extension and 
flexion.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

The only medical evidence of record during the appeals period 
consists of a report of VA examination in March 2004.  The 
examination reportedly revealed that the veteran had an 
arthroscopy followed immediately by arthrotomy to remove the 
medial meniscus of the right knee in 1993, and that he 
currently exhibited no abnormality in his gait.  

The range of motion of the veteran's right knee was to 125 
degrees on flexion, and to 0 degrees on extension.  Ligaments 
were entirely intact.  The examiner found no objective 
evidence of painful motion, edema, effusion, instability, 
weakness, tenderness, redness, heat, abnormal movement, or 
guarding of movement.

While the veteran reported flare-ups of pain approximately 
two to three times monthly, the examiner found no functional 
limitation on standing or walking.  There was no ankylosis of 
the right knee, and X-rays did not reveal arthritis.  The 
surgical scar on the medial aspect of the right knee was 
approximately 9 centimeters in length and 1 centimeter in 
width, and was nontender.

The veteran did report stiffness of the right knee in cold 
weather, but there is no indication that the stiffness causes 
additional limitation of either flexion or extension to 
warrant either a disability rating in excess of 20 percent, 
or of any separate rating under Diagnostic Codes 5260 or 
5261.
  
Nor is there evidence of recurrent subluxation or lateral 
instability to warrant a disability rating in excess of 20 
percent under Diagnostic Code 5257.  While the veteran 
testified that he still had problems with his knee popping 
out, severe impairment is not demonstrated.

The weight of the evidence is, thus, to the effect that the 
veteran's right knee disability causes no more than moderate 
knee impairment, and that there is no additional limitation 
of motion due to functional factors.  Because the weight of 
the evidence is against a disability rating in excess of 20 
percent under any diagnostic code, reasonable doubt does not 
arise and the claim is denied.

III.  Service Connection

Service connection is awarded for disability that is the 
result of a disease or injury in active service.  38 U.S.C.A. 
§§ 1110, 1131.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).

Specific to Persian Gulf War service, service connection may 
be granted for objective indications of a chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms, to include, but 
not limited to, signs or symptoms involving skin; muscle or 
joint pain; neurologic signs or symptoms; neuropsychologic 
signs or symptoms; sleep disturbances; or gastrointestinal 
signs or symptoms.  The chronic disability must have become 
manifest either during active military, naval, or air service 
in the Southwest Asia Theater of operations during the 
Persian Gulf War, or to a degree of 10 percent or more not 
later than September 30, 2011, and must not be attributed to 
any known clinical disease by history, physical examination, 
or laboratory tests.  38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317(a)(b).  

A Persian Gulf veteran is a veteran who served on active 
military, naval, or air service in the Southwest Asia Theater 
of operations during the Persian Gulf War.  38 U.S.C.A. 
§ 1117(e); 38 C.F.R. § 3.317(d).  

Effective March 1, 2002, the term "chronic disability" was 
changed to "qualifying chronic disability," and the 
definition of "qualifying chronic disability" was expanded 
to include (a) undiagnosed illness, (b) a medically 
unexplained chronic multi-symptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms, or (c) any 
diagnosed illness that the Secretary determines, in 
regulations, warrants a presumption of service connection.  
38 U.S.C.A. § 1117(a)(2)(B) (West 2002).  Effective June 10, 
2003, VA promulgated revised regulations to, in part, 
implement these statutory changes.  68 Fed. Reg. 34539-34543 
(June 10, 2003) (codified at 38 C.F.R. § 3.317 (2005).

The RO did not specifically consider the above-referenced 
changes to the undiagnosed illness statute and regulations.  
As will be explained below, no disability has been 
demonstrated for consideration of the expanded definition of 
"qualifying chronic disability," and those changes do not 
otherwise affect the outcome of the claims.  Hence, the RO's 
failure to notify the veteran of the revised statute and 
regulation is harmless error.   See, e.g.,  ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998) (an error is 
not harmless when it "reasonably affect(s) the outcome of 
the case"); Cf. 38 C.F.R. § 20.1102.  

A.  Diplopia, to Include Accommodative Insufficiency
And Convergence Insufficiency

Service medical records show that the veteran wore glasses 
prior to military service.   
The veteran, in fact, has not reported any symptoms of eye 
strain, blurry vision, or double vision in service.

The post-service records first show signs of blurry vision in 
early 1996.  The report of a June 1996 examination reveals 
that the veteran's eye problems were related to focusing, and 
no ocular pathology was present.

During a September 1997 VA examination, the veteran 
complained of blurry vision.  The examiner diagnosed blurred 
vision of uncertain etiology.

In January 2000, a VA physician found that a combination of 
accommodative insufficiency and convergence insufficiency 
were causing the veteran's symptoms.

In June 2000, there is a diagnosis of intermittent diplopia 
with no definite etiology.  In September 2001, VA progress 
notes reflect complaints of intermittent diplopia (side by 
side), problems focusing when reading, headaches, and 
eyestrain.

In August 2003, the veteran was diagnosed with compound 
myopic astigmatism of the right eye, and with presbyopia for 
both eyes.

The Board notes that service connection is not available for 
refractive error of either eye.  38 C.F.R. § 3.303(c) (2006).

The veteran's blurry vision has been diagnosed as 
intermittent diplopia, to include accommodative insufficiency 
and convergence insufficiency.  Thus, having been attributed 
to a known clinical diagnosis, this condition cannot be 
considered an undiagnosed illness for entitlement to service 
connection based on the veteran's service in the Persian 
Gulf.

Here, there is no competent evidence linking either the 
veteran's intermittent diplopia or accommodative 
insufficiency and convergence insufficiency directly to 
service.   While the veteran is competent to offer statements 
of first-hand knowledge that he experiences blurry vision, as 
a lay person he is not competent to render a probative 
opinion on a medical matter, such as the etiology of his 
diplopia.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").

Because the competent evidence does not link a currently 
shown disability to service, and there was no evidence of 
disease or trauma involving the veteran's eyes in service, 
the weight of the evidence is against the claim.  As the 
weight of the competent evidence is against the claim, the 
doctrine of reasonable doubt is not applicable in the instant 
appeal.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).

B.  Acute Inferior Myocardial Infarction

There are two bases for service connection that are 
implicated in the veteran's claim.

First there is the possibility of direct service connection 
under the provisions of 38 U.S.C.A. § 1110. 

The record leaves little doubt that the veteran has current 
cardiovascular disease.  Non-VA hospital records, dated in 
May 2001, show a final diagnosis of minimal coronary disease, 
status post acute myocardial infarction, and a slightly 
enlarged heart.  

There is no evidence of cardiovascular disease in service, 
and the veteran would not be competent to diagnose such a 
disease.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The 
veteran, in fact, has not reported any symptoms of 
cardiovascular disease in service.  There is also no 
competent evidence linking the current cardiovascular 
disability to a disease or injury in service.

Because there is no competent evidence of cardiovascular 
disease in service, or of a link between current 
cardiovascular disease and disease or injury in service; the 
preponderance of the evidence is against the grant of service 
connection on a direct basis.

Second, service connection is potentially available is on a 
presumptive basis.  For chronic diseases, including 
cardiovascular diseases, service connection is presumed if 
the disease was shown to a compensable degree within one year 
of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. 
§§ 3.307, 3.309.  In this case, there is no competent 
evidence of cardiovascular disease until the reported 
myocardial infarction in 2001.  While the veteran contends 
that his symptoms of chest pain and shortness of breath in 
1992 or 1993 were early manifestations, or reflect the onset 
of his current cardiovascular disease, a VA examiner in June 
1996 attributing these post-service manifestations to an 
anxiety disorder.  There was evidence of neither hypertension 
nor cardiovascular disease at that time.

In fact, records of a Persian Gulf Registry examination in 
April 1994 reveal that the veteran reported episodes of 
anxiety and tachycardia.  The assessment was anxiety attacks 
with hyperventilation.  Again, no cardiovascular disease was 
found. An electrocardiogram in July 1995 showed a normal 
sinus rhythm rate, and echocardiogram findings in June 1996 
revealed cardiac chambers of normal size.

Hence, there is no evidence of any cardiovascular disease to 
a degree of 10 percent disabling within one year after 
service.  Therefore, service connection is not warranted on a 
presumptive basis.  38 U.S.C.A. §§ 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

Inasmuch as the preponderance of the evidence is against the 
claim for service connection, reasonable doubt does not arise 
and the claim is denied.  38 U.S.C.A. § 5107(b).

C.  Muscle Pain and Memory Loss

Muscle pain is an objective sign of undiagnosed illness.  
38 C.F.R. § 3.317(b).

As noted above, service connection has already been 
established for a right knee strain with ligamentous 
instability.

The veteran's muscle pain has been diagnosed as lumbago of 
the back, and as arthralgia of shoulders, elbows, and wrists.  
Thus, having been attributed to known clinical diagnoses, 
these conditions cannot be considered undiagnosed illnesses 
for entitlement to service connection based on the veteran's 
service in the Persian Gulf.  

The evidence does not reveal muscle pain in other parts of 
the body, or memory loss.  There is no medical evidence that 
relates any symptoms of muscle pain or memory loss to an 
undiagnosed illness or to a medically unexplained, chronic 
multi-symptom illness such as fibromyalgia.  

While the veteran is competent to offer statements of first-
hand knowledge that he experienced muscle pain and memory 
loss, as a lay person he is not competent to render a 
probative opinion on a medical matter, such as the etiology 
of his muscle pain and memory loss.  See Bostain, 11 Vet. 
App. at 127, citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also Routen, 10 Vet. App. at 186 (cite omitted).

Because there is no evidence of a current undiagnosed illness 
manifested by muscle pain or memory loss, the weight of the 
evidence is against the claim.  As the weight of the 
competent evidence is against the claim, the doctrine of 
reasonable doubt is not applicable in the instant appeal.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. 
App. at 53-56.


IV.  Petitions to Reopen

The present claims were initiated by the veteran in June 
2003.  VA may reopen and review a claim that has been 
previously denied if new and material evidence is submitted 
by or on behalf of the veteran.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  

Under 38 C.F.R. § 3.156(a), "new evidence" is existing 
evidence not previously submitted; "material evidence" is 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Furthermore, new and 
material evidence is "neither cumulative nor redundant" of 
evidence of record at the time of the last prior final 
denial, and must "raise a reasonable possibility of 
substantiating the claim."  38 C.F.R. § 3.156(a).

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

A.  Arthralgia of Shoulders, Elbows, and Wrists

The veteran's original claim for service connection for 
arthralgia of shoulders, elbows, and wrists was denied by the 
RO in December 1997.

Evidence of record at the time of the December 1997 decision 
included the veteran's service medical records; the report of 
a June 1996 VA examination, finding the veteran's shoulders, 
elbows, and wrists to be unremarkable and within normal 
limits; and the report of a September 1997 VA examination, 
noting the veteran's complaint of joint pain in the 
shoulders, elbows, and wrists, and diagnosing arthralgias of 
uncertain etiology.
   
Based on the September 1997 VA examination, the RO concluded 
that the veteran's arthralgia of shoulders, elbows, and 
wrists was not a chronic condition or undiagnosed illness 
manifested to a degree of 10 percent or more.  The veteran 
was informed of this decision, and did not appeal.
  
As there was no timely appeal, the RO's December 1997 denial 
of service connection for arthralgia of shoulders, elbows, 
and wrists is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.302, 20.1103.  

Evidence added to the record since December 1997 includes the 
report and X-rays of a May 1998 VA examination, showing a 
diagnosis of arthralgias and an opinion that the veteran's 
complaints were due to undiagnosed illnesses; and transcripts 
of hearings in February 1999 and March 2006.

Much of this evidence is new in that it was not previously of 
record and is not cumulative.

Because competent evidence has been presented of a chronic 
disability manifested by an objective sign of an undiagnosed 
illness, the newly submitted medical evidence is relevant.  
Here, the newly submitted medical evidence relates to an 
unestablished fact necessary to substantiate the claim, and 
is neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial.  Given the 
presumed credibility, the medical opinion certainly raises a 
reasonable possibility of substantiating the claim for 
service connection.  Hence, the veteran's application to 
reopen the claim for service connection for arthralgia of 
shoulders, elbows, and wrists must be granted. 38 U.S.C.A. § 
5108.

Merits

During the May 1998 VA examination, the veteran described his 
joint pain as unexplained for a number of years, and that his 
arms hurt all the time.  He had painful range of motion, 
although his joints appeared normal.  There was no pattern to 
his pain, and no exacerbating or relieving factors.  X-rays 
of the shoulders, elbows, and wrists were normal.  The 
examiner diagnosed arthralgias, and opined that the veteran's 
complaints were due to undiagnosed illnesses because there 
was no objective data to suggest otherwise.

In February 1999, the veteran testified that he took pain 
medication.  He described his joint pains as occurring once 
or twice weekly.

In March 2006, the veteran testified that some days the pain 
was severe, and that holding on to something with his hands 
for 4 to 5 minutes would cause his hands to hurt and go numb.  

Joint pain is an objective sign of an undiagnosed illness.  
38 C.F.R. § 3.317(b).  It appears that the veteran has had 
frequent joint pain of shoulders, elbows, and wrists.  The 
veteran is competent to testify on factual matters of which 
he has first-hand knowledge, such as the severity of joint 
pain, which, here, is analogous to fibromyalgia.  
Washington v. Nicholson, 19 Vet. App. 362 (2005).  Under 
these circumstances, and affording the veteran the benefit of 
the doubt, the Board finds that the veteran's arthralgia of 
shoulders, elbows, and wrists headaches is severe, 
potentially, to a degree of 10 percent disabling.

The evidence does not show that the veteran's arthralgia of 
shoulders, elbows, and wrists is attributable to events after 
service, or to willful misconduct, and there is no 
affirmative evidence that the veteran's arthralgia of 
shoulders, elbows, and wrists was not incurred during service 
in the Persian Gulf.

Hence, the presumption of service connection applies, and the 
criteria for service connection are met.  38 U.S.C.A. § 1117; 
38 C.F.R. § 3.317.

In reaching this decision, the Board has resolved any doubt 
in favor of the veteran.

B.  Fatigue

The veteran's original claim for service connection for 
fatigue was denied by the RO in July 2000.

Evidence actually of record at the time of the July 2000 
decision included the veteran's service medical records; the 
report of a June 1996 VA examination, finding that multiple 
somatic complaints, to include fatigue, stemmed from the 
veteran's anxiety disorder, and finding no evidence of 
chronic fatigue; VA hospital records, dated in September 
1997, showing a diagnosis of fatigue of unclear etiology; the 
report of a May 1998 VA examination, showing an Axis III 
diagnosis of fatigue of unknown etiology; the report of 
another May 1998 VA examination, showing a diagnosis of 
fatigue and an opinion that the veteran's complaints were due 
to undiagnosed illnesses; and a February 1999 hearing 
transcript.
   
Based on this evidence, the RO concluded that the veteran's 
fatigue was not a chronic condition or undiagnosed illness 
manifested to a degree of 10 percent or more.  The veteran 
was informed of this decision, and did not appeal.
  
As there was no timely appeal, the RO's July 2000 denial of 
service connection for fatigue is final.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 20.302, 20.1103.  

Evidence added to the record since July 2000 includes a copy 
of a 1997 initial screening for Persian Gulf syndrome, in 
which the veteran reported trouble staying awake and taking 
naps; treatment records pertaining to other medical issues, 
including cardio, vision, and knee; statements of the 
veteran, dated in May 2004, detailing exposure to thick oil 
smoke in service; and a March 2006 hearing transcript. 

Much of this evidence is new in that it was not previously of 
record and is not cumulative.

The only competent evidence possibly relating to the basis of 
the prior denial consists of the copy of the 1997 initial 
screening for Persian Gulf syndrome, which had not been 
associated with the claims file at the time of the prior 
denial.  While the evidence includes a statement that the 
veteran had trouble staying awake, the Board notes that the 
veteran did not report fatigue at any time during the 
assessment.  

The newly submitted evidence does not create a reasonable 
possibility of substantiating the claim.  First, the RO 
initially considered the VA examinations and hospital 
records, and concluded that the veteran did not have a 
chronic condition or undiagnosed illness manifested by 
fatigue to a degree of 10 percent or more.  Second, there is 
no current showing of an undiagnosed illness manifested by 
fatigue to a degree of 10 percent disabling.

The veteran has offered testimony and contentions in which he 
argued that he has a chronic condition or undiagnosed illness 
manifested by fatigue.  The veteran, as a lay person, would 
not be competent to diagnose that disease.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

Moreover, the veteran's fatigue has been attributed to a 
known panic disorder.  Absent evidence that relates any 
symptoms of fatigue to an undiagnosed illness or to a 
medically unexplained, chronic multi-symptom illness such as 
fibromyalgia, the newly received evidence does not raise a 
reasonable possibility of substantiating the claim.

As new and material evidence has not been received, the claim 
for service connection for fatigue is not reopened.

C.  Panic Disorder Without Agoraphobia

The veteran's original claim for service connection for panic 
disorder without agoraphobia was denied by the RO in December 
1997.

In July 2000, the RO declined to reopen the veteran's claim 
for service connection for anxiety with mood changes, 
headaches, and dizziness, on the basis that new and material 
evidence had not been submitted.

Evidence of record at the time of the July 2000 decision 
included the veteran's service medical records; an April 1994 
Persian Gulf Registry examination, diagnosing anxiety attacks 
with hyperventilation; VA progress notes, dated in June 1994, 
showing complaints of daily anxiety attacks; the report of a 
June 1996 VA examination, diagnosing an anxiety disorder; 
letters received from the veteran's relatives and friends in 
November 1996, stating that the veteran had problems with his 
nerves; VA hospital records, dated in September 1997, showing 
a diagnosis of mood disorder; the report of a September 1997 
VA examination, noting an Axis I diagnosis of panic disorder 
without agoraphobia; the report of a May 1998 VA examination, 
noting an Axis I diagnosis of depressive disorder; a February 
1999 hearing transcript; and the report of an April 1999 VA 
examination, diagnosing an anxiety disorder.

Based on this evidence, the RO declined to reopen the 
veteran's claim because the evidence did not show that a 
panic disorder without agoraphobia was incurred in or 
aggravated by military service.  The veteran was informed of 
this decision, and did not appeal.
  
As there was no timely appeal, the RO's July 2000 denial of 
service connection for an anxiety disorder is final.  See 
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

Evidence added to the record since July 2000 includes the 
veteran's statements and testimony during a March 2006 
hearing, contending that he first developed symptoms of a 
panic disorder in 1992, within the first post-service year; 
and that events in service that may have triggered his panic 
disorder include medical pills and shots that were 
experimental in nature; living in thick oil smoke for at 
least one week; and putting on gas masks and wearing chemical 
suits for 2 to 4 days, following a chemical alarm.  

This evidence is new in that it was not previously of record 
and is not cumulative.

The newly submitted evidence is also relevant.  Here, the 
veteran's testimony relates to an unestablished fact 
necessary to substantiate the claim, and is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial.  While the veteran's 
testimony is not competent to establish a link between his 
current panic disorder without agoraphobia and service, he is 
competent to offer statements of first-hand knowledge of his 
in-service experiences.  The evidence also suggests, when 
considered with previous evidence of record, the continuation 
of manifestations of a panic disorder soon after military 
service.   Given the presumed credibility, the evidence 
raises a reasonable possibility of substantiating the claim 
for service connection.

Hence, the veteran's application to reopen the claim for 
service connection for panic disorder without agoraphobia 
must be granted. 38 U.S.C.A. § 5108.


ORDER

An increased disability rating for right knee strain with 
ligamentous instability is denied.

Service connection for diplopia, to include accommodative 
insufficiency and convergence insufficiency, is denied.

Service connection for an acute inferior myocardial 
infarction is denied.

Service connection for muscle pain and memory loss is denied.

New and material evidence has been submitted to reopen the 
claim for service connection for arthralgia of shoulders, 
elbows, and wrists.

Service connection for arthralgia of shoulders, elbows, and 
wrists is granted.  

New and material evidence has not been received; the claim 
for service connection for fatigue is not reopened.

New and material evidence has been submitted to reopen the 
claim for service connection for a panic disorder without 
agoraphobia.



REMAND

With regard to the claim for service connection for sinusitis 
and bronchitis, at the March 2006 hearing, the veteran 
reported that he recently received treatment at the VA clinic 
in Logan, West Virginia, by Dr. Tampoya.  The claims folder 
does not contain records from that facility for the period 
since September 2003.  VA is required to request these 
records.  38 U.S.C.A. § 5103A(b),(c) (West 2002).

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).

The veteran contends that service connection for sinusitis 
and bronchitis is warranted on the basis that he was treated 
for sinusitis during service, and that he was exposed to 
thick oil smoke in service, causing him breathing 
difficulties.

Medical records document allergic rhinitis, and a diagnosis 
of bronchitis in 2003.  While service medical records do not 
show treatment for either sinusitis or bronchitis, there is a 
private medical record showing a diagnosis of, and treatment 
for, sinusitis in 1990 during the veteran's active service.

Under these circumstances, the Board finds that an 
examination is needed to determine whether the veteran has 
current sinusitis and/or bronchitis that either had its onset 
during service or is related to his active service.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4) (2006).  

With regard to the claim for service connection for lumbago, 
medical records document lumbago, without radiculopathy, in 
1998.  Service medical records show that the veteran 
sustained back trauma in October 1990, while hooking a 
trailer up to a truck and another soldier dropped the 
trailer.

Under these circumstances, the Board finds that an orthopedic 
examination is needed to determine whether the veteran has 
current lumbago that either had its onset during service or 
is related to his active service.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c)(4) (2006).  

With regard to the reopened claim for service connection for 
a panic disorder without agoraphobia, medical records 
document both an anxiety disorder and a panic disorder 
without agoraphobia.  Service medical records include a 
diagnosis of an adjustment disorder with depressed mood in 
November 1990.  In March 2006, the veteran testified as to 
in-service events that may have triggered his panic disorder, 
which consisted of taking medical pills and shots that were 
experimental in nature; living in thick oil smoke for at 
least one week; and putting on gas masks and wearing chemical 
suits for 2 to 4 days following a chemical alarm.  He also 
testified as to the continuation of manifestations of a panic 
disorder soon after military service.

Under these circumstances, the Board finds that a psychiatric 
examination is needed to determine whether the veteran has a 
current panic disorder without agoraphobia and/or an anxiety 
disorder that either had its onset during service or is 
related to his active service.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c)(4) (2006).  

 Accordingly, these matters are hereby REMANDED for the 
following action:

1.  The AMC or RO should request from the 
VA clinic in Logan, West Virginia, all 
records of treatment for sinusitis and/or 
bronchitis for the period since September 
2003. 

2.  The veteran should be afforded a VA 
examination to identify all current 
disability underlying the veteran's 
current complaints of sinusitis, 
bronchitis, and breathing difficulties; 
and to determine whether it is at least 
as likely as not (50 percent probability 
or more) that any such disability is the 
result of disease or injury incurred or 
aggravated during service, to 
specifically include the in-service 
sinusitis and exposure to thick oil smoke 
suffered by the veteran.

The examiner should provide a rationale 
for the opinions.

The veteran's claims file, to include a 
complete copy of this REMAND, must be 
provided to the physician designated to 
examine the veteran, and the examination 
report or an addendum, should reflect 
consideration of the file.

3.  The veteran should be afforded a VA 
orthopedic examination to identify all 
current disability underlying the 
veteran's current complaints of lumbago 
and back pain; and to determine whether 
it is at least as likely as not (50 
percent probability or more) that any 
such disability is the result of disease 
or injury incurred or aggravated during 
service, to specifically include the in-
service back trauma suffered by the 
veteran.

The examiner should provide a rationale 
for the opinions.

The veteran's claims file, to include a 
complete copy of this REMAND, must be 
provided to the physician designated to 
examine the veteran, and the examination 
report or an addendum, should reflect 
consideration of the file.

4.  The veteran should be afforded a VA 
psychiatric examination to identify all 
current disability underlying the 
veteran's current complaints of panic 
attacks and anxiety; and to determine 
whether it is at least as likely as not 
(50 percent probability or more) that any 
such disability is the result of disease 
or injury incurred or aggravated during 
service, to specifically include the in-
service experimental medications and 
shots, the exposure to thick oil smoke, 
and the wearing of gas masks and chemical 
suits following an alarm. 
 
The examiner should provide a rationale 
for the opinions.

The veteran's claims file, to include a 
complete copy of this REMAND, must be 
provided to the physician designated to 
examine the veteran, and the examination 
report or an addendum, should reflect 
consideration of the file.

5.  If the veteran fails to report to any 
scheduled examination(s), the RO or AMC 
should obtain and associate with the 
claims file a copy(ies) of any notice(s) 
of the examination(s) sent to the veteran 
by the pertinent VA medical facility.  
The veteran is advised that failure 
without good cause to report for a 
scheduled examination could result in the 
denial of his claims.

6.  After completing the requested 
actions and ensuring that all opinions 
are of record, the RO or AMC should 
readjudicate the claims on appeal.  If 
the benefits sought remain denied, the RO 
or AMC must furnish a supplemental 
statement of the case (SSOC), before 
returning the claims to the Board, if 
otherwise in order.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
CHRISTOPHER J. GEARIN
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


